UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 20, 2010 DELCATH SYSTEMS, INC. (Exact Name of Registrant as Specified in Charter) DELAWARE 001-16133 06-1245881 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) , SUITE 3505 NEW YORK, NEW YORK (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (212) 489-2100 , 23RD FLOOR NEW YORK, NEW YORK (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01 Other Events. On April 22, 2010, Delcath Systems, Inc. issued a press release announcing that on Tuesday, April 20th it appointed Peter J. Graham, 43, to the newly created position of Executive Vice President and General Counsel. Mr. Graham will report to Eamonn P. Hobbs, Delcath President and Chief Executive Officer. A copy of Delcath’s April 22, 2010 press release is included in Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. The following exhibits are filed with this report on Form 8-K: Exhibit Number Description of Exhibit Press Release of Delcath Systems, Inc. dated April 22, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 26, 2010 DELCATH SYSTEMS, INC. By: /s/ David A. McDonald Name: David A. McDonald Title: Chief Financial Officer 3
